Citation Nr: 1111866	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  98-03 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a disability manifested by fatigue, claimed as an undiagnosed illness resulting from service in the Persian Gulf War.

3.  Entitlement to service connection for a disability manifested by a skin rash, claimed as an undiagnosed illness resulting from service in the Persian Gulf War.

4.  Entitlement to service connection for a disability manifested by headaches, claimed as an undiagnosed illness resulting from service in the Persian Gulf War.

5.  Entitlement to service connection for a disability manifested by diarrhea and abdominal complaints, claimed as an undiagnosed illness resulting from service in the Persian Gulf War.  

6.  Entitlement to service connection for impotence.  

REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1980 to October 1993, including service in the Southwest Asia Theater of Operations during the Persian Gulf War.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 1998 decision by the Department of Veterans Affairs (VA) St. Louis, Missouri Regional Office (RO).  Following this decision, the Veteran moved to Tennessee, and the Nashville RO properly assumed jurisdiction over the claim.  

This case has been before the Board many times.  Most recently, in September 2006, the Board remanded three issues and denied service connection for the first five issues listed above.  The Veteran appealed this denial to the Court of Appeals for Veterans Claims (Court).  In a December 2009 decision, the Court vacated that September 2006 Board decision and remanded the case to the Board.  The Court instructed the Board to adequately discuss whether the first five issues listed above could be considered a chronic multisypmtom illness.  The Court also instructed the Board to address the Veteran's claim for service connection for impotence. 

The Board recognizes that where a case has been remanded to the Board, the order of the Court constitutes the law of the case, and the Board is bound to follow the Court's mandate.  See Winslow v. Brown, 8 Vet. App. 469, 472 (1996).

During the pendency of this appeal, the Veteran has pursued other claims.  The Board notes that the Veteran's representative has filed a Substantive Appeal with respect to four of those claims from a May 2009 rating decision: entitlement to an increased rating for the Veteran's service-connected multiple joint and muscle pain; entitlement to a special home adaptation grant; entitlement to specially adapted housing; and entitlement to automobile and adaptive equipment or adaptive equipment only.  

Though the Veteran's representative filed this Substantive Appeal in July 2010, these issues are not yet ripe for a Board decision.  In an October 2010 letter, the Veteran's representative expressed her "intent to submit additional evidence and/or argument to the Board on behalf of the Veteran" following the case's certification to the Board.  See 38 C.F.R. § 19.35 (2010) (stating that the agency of original jurisdiction shall certify cases to the Board) and § 19.36 (2010) (allowing for the submission of additional evidence following certification).  The four issues set out in the preceding paragraph above have not yet been certified.  That fact does not deprive the Board of jurisdiction over those issues.  See § 19.35 (stating that the certification is administrative and does not confer or deprive the Board of jurisdiction).  Given the representative's intent, however, the Board shall not decide these issues until the appeal has been certified or until the representative has had the opportunity to submit the additional evidence or argument that she has referenced.   

The issues of entitlement to service connection for an acquired psychiatric disorder, fatigue, skin rash, headaches, and diarrhea and abdominal complaints are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In February 2006, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran that he wished to withdraw his claim for service connection for impotence.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal in regard to the issue of service connection for impotence have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a November 1997 letter, the Veteran contended that he was suffering from impotence as a symptom of his claimed Persian Gulf War Syndrome.  The Veteran's claim for service connection for impotence was denied by the RO in its January 1998 rating decision.  Though this issue was discussed in subsequent documents, the Board did not address this issue in its September 2006 decision.  In an August 2009 brief, the Veteran's representative argued that by not addressing this claim, the Board did not provide an adequate written statement of its findings and conclusions for this issue.  The Court agreed, and in its December 2009 decision, the Court instructed the Board to address this issue.  The Board thus shall do so here.  

Review of the record reveals that in a February 2006 letter, the Veteran referenced the RO's most recent Supplemental Statement of the Case, addressing each issue separately.  With respect to his claim for service connection for impotence, the Veteran wrote: "I withdraw my claim for impotence."

Pursuant to federal law, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision or on the record at a hearing.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

Here, the intent voiced in the Veteran's February 2006 letter is unambiguous.  Neither the Court nor the Veteran's representative have argued that the Veteran wishes to pursue this claim; instead, they simply state that the Board did not address the issue in its September 2006 decision.  The Board acknowledges that - rather than not addressing the claim - it could have dismissed it as part of its September 2006 decision.  Given that there has been no indication from the Veteran that he wishes to continue the appeal for this issue, the Board shall abide by the wishes of the Veteran.  As the Veteran was clear in his February 2006 letter that he wished to withdraw his claim for service connection for impotence, the Board must conclude that the criteria for withdrawal of a Substantive Appeal in regard to the issue of service connection for impotence have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204.


ORDER

The appeal of the claim of entitlement to service connection for impotence is dismissed.  


REMAND

The Veteran seeks service connection for multiple disorders which he contends are causally related to his service in the United States Navy during the Persian Gulf War.  Heretofore, the issues before the Board have been denied because the Board found evidence that each issue had a diagnosis and was thus not an undiagnosed illness as contemplated by 38 C.F.R. § 3.317(a)(2)(i)(A) (2010).  In its December 2009 decision, however, the Court instructed the Board to consider whether the Veteran's claims may be part of a "medically unexplained chronic multisymptom illness."  See § 3.317(a)(2)(ii) ("The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.).

The Board notes that the Veteran underwent a VA Gulf War Guidelines examination in March 2009.  The examiner at that time expressed his opinion that the Veteran was indeed suffering from a chronic multisymptom illness.  The examiner did not, however, specify which of the Veteran's claimed symptoms constitute that multisymptom illness and which may have separate etiologies.  

Accordingly, the Board believes that a remand is appropriate.  Given that the Veteran has already undergone numerous VA examinations, the Board believes it prudent to seek a VA opinion rather than an examination.  

Accordingly, the case is REMANDED for the following action:

1.  The file should be referred to the individual who examined the Veteran in March 2009, or if that person is not available, to another qualified individual for an opinion as to whether the Veteran's acquired psychiatric disorder, fatigue, skin rash, headaches, and diarrhea and abdominal complaints are the result of a medically unexplained chronic multisymptom illness originating during or as a result of his period of military service in Southwest Asia.  

If is not possible to offer an opinion without scheduling the Veteran for an examination, then such an examination should be provided.  Also, the reviewer should note in any report provided that the file was reviewed.    

Specifically, the opinion should set out whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran currently suffers from a medically unexplained chronic multisymptom illness.  If the examiner determines that the Veteran does suffer from such an illness, he is next asked to state whether any of the issues currently on appeal (acquired psychiatric disorder, fatigue, skin rash, headaches, and diarrhea and abdominal complaints) are symptoms included in that multisymptom illness, or whether they are explained by a separate etiology.  

The examiner should describe all findings in detail and provide a complete rationale for all opinions offered.  If the examiner is unable to render a determination as to the etiology, she/he should so state and indicate the reasons.

2.  The RO/AMC should then readjudicate each of the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case, allow an appropriate opportunity to respond, and thereafter return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


